Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present action is based on claims 1-7 as amended by the Preliminary Amendment filed on even date with the present application.

             Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	a) The only steps specified in the method of claim 1 are “using” several different components.  This wording does not set forth what step(s) or action(s) one must take in order to carry out a method in accord with the claim.  Therefore the claim does not particularly point out and distinctly claim the invention as required by the statute.
	b) Claim 6, line 3 refers to “a reaction liquid”.  It is unclear what component(s) would be present in this liquid.
	c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.


Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2018/0281073) in view of Hirai et al. (US 2009/0311530).
Hara discloses producing silver nanowires from a mixture that includes polyvinylpyrrolidone or PVP (a “growth control agent”), tetraethylammonium chloride and sodium bromide (either of which is a “halide salt”), propylene glycol (a “polyol”), and silver nitrate (a “silver salt” in accord with instant claim 3); see Hara para [0089-0092].  The prior art employs 7.2 g of PVP to a total weight of slightly over 700 g of solvent, i.e. in a percentage within the range of instant claim 6.  The prior art employs (0.32+0.08) or 0.40 mmol of halide salt and 13 mmol of silver nitrate for a ratio of approximately 0.03, within the range of instant claim 7.
Hara does not disclose using a hydroxycarbonyl compound as required by the instant claims.  Hirai is directed to making silver nanowires from a mixture that includes a dispersant, a halogen compound and silver nitrate in a solvent.  While the solvent is aqueous, it may also include various alcohols; see Hirai para [0022].  In other words, Hirai is in a related field of endeavor as Hara.  Hirai indicates it was known in the art, at the time of filing of the present invention, to carry out reduction of the silver nitrate in the presence of a hydroxyketone compound substantially as presently claimed; see the first compound listed on page 3 of Hirai.  Para [0029] of Hirai indicates that one of the substituents in that compound may be an acetyl group, rendering that compound hydroxyacetone in accord with instant claim 2.  With respect to claim 4, the amount of the compound is preferably 1-3 moles per mole of silver (see Hirai para 
Given the above, the disclosure of Hirai et al. would have motivated one of ordinary skill in the art, carrying out the method disclosed by Hara et al., to use a hydroxycarbonyl compound as presently claimed.

			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/434,757 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 1 and a combination of claims 1 and 4 of the reference application are directed to making silver nanowires from a combination of a silver salt, halide salt, growth control agent, polyol and an organic compound, the latter compound being identical in claim 4 of the reference application and instant claim 1.  Claims 5 and 6 of the reference application are in accord with instant claims 2 and 4.  With respect to instant claim 3, one of skill in the art would recognize silver nitrate as being the most common precursor for making silver nanomaterials.
The present claims and those of the reference application differ in that the reference application requires an additional compound not recited in the instant claims.  However, the examiner submits that one carrying out a method in accord with claim 4 of the reference application would in fact carry out a method in accord with the instant claims.  Because of the substantial overlap between the methods defined in the two sets of claims, no patentable distinction is seen to exist therebetween.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			
Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 1, 2021